Third District Court of Appeal
                               State of Florida

                       Opinion filed October 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2384
                      Lower Tribunal No. F02-26763
                          ________________

                             Lamont T. Green,
                                Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Ellen Sue Venzer, Judge.


     Lamont T. Green, in proper person.

      Ashley Moody, Attorney General, and Sandra Lipman, Assistant
Attorney General, for appellee.


Before SCALES, LINDSEY and GORDO, JJ.

     PER CURIAM.
      We affirm both the trial court’s September 29, 2021 unelaborated order

summarily denying appellant Lamont T. Green’s Florida Rule of Criminal

Procedure 3.853 motion to obtain DNA testing1 and its November 1, 2021

unelaborated order denying Green’s rehearing motion. Our affirmance is

without prejudice to Green filing a facially sufficient motion, but only if Green

can do so in good faith. See Rosa v. State, 147 So. 3d 583, 584 (Fla. 4th

DCA 2014).

      Affirmed.




1
 The trial court’s order incorrectly characterizes Green’s motion as being
made pursuant to rule 3.850.

                                       2